Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
       Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“unit”)). 
The units as explained in Applicant’s disclosure in Fig. 5 are interpreted as components of the control unit 380.
       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, and 7 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Resig et al. (US 2015/0044642, A1).

      Regarding claim 1, Resig teaches a coding system with speech recognition (para. 0070 and 0072 teaches at least a teacher recorded audio session received at a 
a programming code transforming unit for transforming the identified programming elements comprising commands, functions, variables, constants or combinations thereof into programming codes after combining them (para. 0070 further teaches the outputted codes including obviously compiling and transforming said codes comprising commands, functions, variables, constants or combinations thereof into programming codes after obviously combining them);
 and a programming processing unit for providing a result of execution of the transformed programming codes to the user terminal (para. 0070  and 0073-0074 further teaches outputting in real time the programming session including on a display the providing result of execution of the transformed programming codes to the user terminal).


in the programming administration server, transforming the identified programming elements comprising commands, functions, variables, constants or combinations thereof into programming codes after combining them (para. 0070 further teaches the outputted codes including obviously compiling and transforming said codes comprising commands, functions, variables, constants or combinations thereof into programming codes after obviously combining them);
and in the programming administration server, programming processing to provide a result of execution of the programming codes transformed through the programming code transforming to the user terminal (para. 0070  and 0073-0074 further teaches outputting in real time the programming session including on a 

Claim(s) 1-12 further rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Krestnikov et al. (US 2015/0279366, A1), in view of Bommireddi et al (US 2017/0039041, A1).

   Regarding claim 1, Krestnikov teaches a coding system with speech recognition (a voice programming or coding in at least para. 0122 is provided with speech recognition and configured further in para. 0261 and 0208 for identifying at least meaningful words, commands from the input programming commands of at least para. 0122) comprising: a programming element identifying unit for identifying programming elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user (identifying in at least para. 0122, 0268-0270 said programming elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user).
   However, Krestnikov is silent regarding specifically citing a programming code transforming unit for transforming the identified programming elements comprising commands, functions, variables, constants or combinations thereof into 
    Bommireddi teaches in at least Figs. 3-11 a coding system with speech recognition comprising identifying in Figs. 3-8 programming elements comprising at least voice commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user, further teaches a compiler and the programming code transforming unit in Figs. 3-8 for transforming identified programming elements comprising commands, functions, variables, constants or combinations thereof into programming codes after combining or compiling them and Further in at least Figs. 9-11 a programming building or processing unit for providing a result of execution of the transformed programming codes to the user terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krestnikov in view of Bommireddi to include wherein said programming code transforming unit and said programming processing unit, as illustrated above, as Krestnikov in view of Bommireddi are in the same field of endeavor of performing voice coding from a received voice user requests to output a provided result execution of said programming, wherein one skill in the art would further appreciated the voice coding of  Bommireddi further complements 

    Regarding claim 2 (according to Claim 1), Krestnikov is silent regarding wherein further comprising: a programming verifying unit for verifying the suitability of the programming codes transformed through the programming code transforming unit, and when the program preparation using speech recognition is completed, performing compiling and debugging.  
    Bommireddi teaches a display interface with coding tools in at least display of Figs. 3-11 for at least test, verify suitability of the created programming codes transformed through the programming code transforming unit from the voice data instructions, and understoodly as further understood in at least Figs. 3-11 when 

   Regarding claim 3 (according to Claim 1), Krestnikov further teaches wherein characterized in that the information on recognition of oral commands of the user is a set consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence (the voice programming instructions of at least para. 0122 are administered based on as further cited in para. 0208 and 0261 by a server of at least Figs. 2, and 6 comprising data characterized in that the information on recognition of oral commands of the user consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence of at least Fig. 20) wherein the sentence is recognized through a speech recognition server after an input of an oral signal of the user is received in a programming administration server from the user terminal through a network (user requests of at least para. 0122 and Figs. 2, 6, and 20 comprises at least sentence recognized through a speech recognition server after an input of an oral signal of 

   Regarding claim 4 (according to Claim 1), Krestnikov further teaches wherein characterized in that the information on recognition of oral commands of the user is a set consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence (the voice programming instructions of at least para. 0122 are administered based on as further cited in para. 0208 and 0261 by a server of at least Figs. 2, and 6 comprising data characterized in that the information on recognition of oral commands of the user consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence of at least Fig. 20) wherein the sentence is recognized after an input of an oral signal of the user is received on the user terminal, wherein the set is provided to a programming administration server in the user 27terminal through a network (user requests of at least para. 0122 and Figs. 2, 6, and 20 comprises at least sentence recognized through a speech recognition server after an input of an oral signal of the user is received in the programming administration server Figs. 2, and 6 from the user terminal through a network).

   Regarding claim 5 (according to Claim 1), Krestnikov further teaches wherein characterized in that the programming code transforming unit transforms programming elements comprising commands, functions, variables, constants or combinations thereof that are listed after identified on the user terminal (Fig. 20 and para. 0268-0270).
   However, Krestnikov is silent regarding wherein transforms programming elements comprising commands, functions, variables, constants or combinations thereof that are listed after identified on the user terminal into programming codes that suit the grammar system of the programming language in consideration of table information stored in advance in a database.  
    Bommireddi teaches a display interface with coding tools in at least display of Figs. 3-11 for at least test, verify suitability of the created programming transformed codes, wherein compiled and transformed programming elements comprising commands, functions, variables, constants or combinations thereof that are listed after identified on the user terminal into programming codes that suit obviously a predetermined grammar system of the programming language in consideration of understoodly table information stored in advance in a database to correlate matched words from the spoken audio commands into the created programing codes or elements. It would have been obvious to one of ordinary skill 

   Regarding claim 6 (according to Claim 1), Krestnikov further teaches wherein further comprising a programming data administration unit for collecting oral information spoken by a plurality of users for each of programming elements comprising commands, functions, variables, constants or combinations thereof that are used in a specific programming language (Fig. 2 and para. 0122 comprising said programming data administration unit for collecting oral information spoken by a plurality of users for each of programming elements comprising commands, functions, variables, constants or combinations thereof that are used in a specific programming language of para. 0268-0270), 
analyzing the collected oral information and classifying it into similar words for each programming element, storing in a database, and administering, table information where the classified similar words are matched to their respective programming elements (Fig. 20, para. 0122 and 0268-0270 further teaches at least analyzed collected oral information and classifying it into similar words for each programming element, storing in a database, and where the identified or matched exact words respective to derived programming codes or elements are understoodly information referred from understood table information storing in 

   Regarding claim 7, Krestnikov teaches a coding method using speech recognition (a voice programming or coding in at least para. 0122 is provided with speech recognition and configured further in para. 0261 and 0208 for identifying at least meaningful words, commands from the input programming commands of at least para. 0122) comprising: in a programming administration server, identifying programming elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user (identifying from the voice commands of at least para. 0122, 0268-0270 said programming elements by at least a programming server of Figs. 2, and 6 said elements comprising commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user).
   However, Krestnikov is silent regarding specifically citing in the programming administration server, transforming the identified programming elements comprising commands, functions, variables, constants or combinations thereof into programming codes after combining them; and in the programming administration server, programming processing to provide a result of execution of the 
    Bommireddi teaches in at least Figs. 3-11 a coding system with speech recognition comprising identifying in Figs. 3-8 programming elements comprising at least voice commands, functions, variables, constants or combinations thereof based on information on recognition of oral commands of a user, further teaches a compiler and the programming code transforming unit in Figs. 3-8 for transforming identified programming elements comprising commands, functions, variables, constants or combinations thereof into programming codes after combining or compiling them and Further in at least Figs. 9-11 a programming building or processing unit for providing a result of execution of the transformed programming codes to the user terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krestnikov in view of Bommireddi to include wherein in the programming administration server, transforming the identified programming elements comprising commands, functions, variables, constants or combinations thereof into programming codes after combining them; and in the programming administration server, programming processing to provide a result of execution of the programming codes transformed through the programming code transforming to the user terminal, as illustrated above, as Krestnikov in view of Bommireddi are 
  
  Regarding claim 8 (according to Claim 7), Krestnikov is silent regarding wherein
further comprising: in the programming administration server, verifying the programming code transformation to verify the suitability of the programming codes transformed through the programming code transforming, and in the programming administration server, programming verifying for performing 
    Bommireddi teaches a display interface with coding tools in at least display of Figs. 3-11 for at least test, verify suitability of the created programming codes transformed through the programming code transforming unit from the voice data instructions, and understoodly as further understood in at least Figs. 3-11 when said program preparation using speech recognition is completed, said system obviously adapted for performing in Figs. 8-11 compiling and debugging with the execution of said corresponding tabs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krestnikov in view of Bommireddi to include wherein said programming administration server, verifying the programming code transformation to verify the suitability of the programming codes transformed through the programming code transforming, and in the programming administration server, programming verifying for performing 28compiling and debugging when a program preparation using speech recognition is completed in the user terminal, as illustrated above, as Krestnikov in view of Bommireddi are in the same field of endeavor of performing voice coding from a received voice user requests to output a provided result execution of said programming, wherein one skill in the art would further appreciated the voice coding of Bommireddi further 

   Regarding claim 9 (according to Claim 7), Krestnikov further teaches wherein characterized in that the information on recognition of oral commands of the user is a set consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence (the voice programming instructions of at least para. 0122 are administered based on as further cited in para. 0208 and 0261 by a server of at least Figs. 2, and 6 comprising data characterized in that the 


   Regarding claim 10 (according to Claim 7), Krestnikov further teaches wherein characterized in that the information on recognition of oral commands of the user is a set consisting of meaningful words extracted through natural language processing analysis comprising morphemes, syntax, semantics, discourse or combinations thereof based on a sentence (the voice programming instructions of at least para. 0122 are administered based on as further cited in para. 0208 and 0261 by a server of at least Figs. 2, and 6 comprising data characterized in that the information on recognition of oral commands of the user consisting of meaningful 

   Regarding claim 11 (according to Claim 7), Krestnikov further teaches wherein characterized in that the programming code transforming transforms the programming element comprising commands, functions, variables, constants or combinations thereof (Fig. 20 and para. 0268-0270).
   However, Krestnikov is silent regarding wherein said programming elements listed by identifying in the user terminal is transformed into a programming code that suits the grammar system of the programming language by referring to the table information stored in a database.  
    Bommireddi teaches a display interface with coding tools in at least display of Figs. 3-11 for at least test, verify suitability of the created programming 

   Regarding claim 12 (according to Claim 7), Krestnikov further teaches wherein further comprising collecting oral information spoken by a plurality of users for each of programming elements comprising commands, functions, variables, constants or combinations thereof that are used in a specific programming language (Fig. 2 and para. 0122 comprising said programming data administration unit for collecting oral information spoken by a plurality of users for each of programming elements comprising commands, functions, variables, constants or combinations thereof that are used in a specific programming language of para. 0268-0270), 
 analyzing the collected oral information and classifying it into similar words for each programming element, storing in a database, and administering, table information where the classified similar words are matched to their respective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/8/2021